UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4769


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LENA GANT,

                Defendant - Appellant.



                            No. 12-4946


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

SHANNON FISHBURNE,

                Defendant - Appellant.



Appeals from the United States District Court for the District
of South Carolina, at Charleston.    David C. Norton, District
Judge. (2:12-cr-00119-DCN-1, 2:12-cr-00119-DCN-3)


Submitted:   May 14, 2013                 Decided:   July 23, 2013


Before WILKINSON, KING, and AGEE, Circuit Judges.
Affirmed by unpublished per curiam opinion.


J. Robert Haley, Assistant Federal Public Defender, Charleston,
South Carolina, for Appellant Lena Gant; Timothy Kirk Truslow,
THE TRUSLOW LAW FIRM, LLC, North Myrtle Beach, South Carolina,
for Appellant Shannon Fishburne.    Dean Hodge Secor, Assistant
United   States  Attorney,  Charleston,   South  Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Lena Gant and Shannon Fishburne pled guilty, pursuant

to plea agreements, to conspiracy to defraud the United States,

in violation of 18 U.S.C. § 371 (2006).                        The court sentenced

Fishburne      to   eighteen     months’       imprisonment      and     three   years’

supervised release and imposed $39,196.35 in restitution.                           The

court    originally        sentenced       Gant     to     twenty-seven          months’

imprisonment        and   five   years’    supervised          release    and    imposed

$133,175.25     in    restitution    but       later     sua    sponte    amended    the

judgment, while the appeal was pending, to impose the statutory

maximum term of supervised release of three years.                         On appeal,

counsel have filed a brief pursuant to Anders v. California, 386

U.S. 738 (1967), stating that there are no meritorious issues

for appeal but questioning whether the district court complied

with Fed. R. Crim. P. 11 in accepting Appellants’ pleas and

whether Appellants’ sentences are reasonable.                       Appellants were

advised of their right to file pro se supplemental briefs, but

they did not do so.         We affirm.

            Because Appellants did not move in the district court

to withdraw their guilty pleas, our review of their Rule 11

hearings is for plain error.                United States v. Martinez, 277

F.3d    517,    525-26     (4th    Cir.        2002);    see     United    States     v.

Massenburg, 564 F.3d 337, 343 (4th Cir. 2009) (providing plain

error standard in context of guilty pleas).                     After reviewing the


                                           3
Rule    11    hearings           pursuant          to       Anders,       we   conclude     that       the

district court substantially complied with the requirements of

Rule 11, failing only to inform Appellants of their right to

persist      in     their        pleas       of    not       guilty,       and    that    this    minor

omission did not affect Appellants’ substantial rights.                                                See

Massenburg, 564 F.3d at 344 (holding that “mere existence of an

error cannot satisfy the requirement that [defendants] show that

[their]      substantial              rights      were       affected”);         United    States       v.

Goins,       51     F.3d    400,        402-03          (4th       Cir.    1995)       (holding     that

district      court’s           failure      to     provide         requisite         information       in

Rule 11 hearing is harmless error where defendant was advised of

omitted information through another means before hearing).

               We     review          Appellants’            sentences         for     reasonableness

under    a        deferential          abuse-of-discretion                 standard.         Gall       v.

United States, 552 U.S. 38, 41 (2007).                                     This review requires

consideration              of         both        the        procedural          and      substantive

reasonableness of the sentences.                              Id. at 51.              After reviewing

the sentencing transcripts pursuant to Anders, we conclude that

the sentences are procedurally reasonable, as the district court

properly       calculated             Appellants’           applicable         Guidelines     ranges,

gave    each       party        the    opportunity            to    present       argument       and    to

allocute, considered the 18 U.S.C. § 3553(a) (2006) factors, and

sufficiently explained the selected sentences.                                         See Gall, 552

U.S.    at    49-51        (listing          factors         for     court       to    consider     when


                                                        4
determining procedural reasonableness).                         Moreover, we conclude

that Appellants’ within-Guidelines sentences are substantively

reasonable.       See United States v. Mendoza-Mendoza, 597 F.3d 212,

217 (4th Cir. 2010) (holding that, on appeal, within-Guidelines

sentences     are     presumptively          reasonable);           United      States     v.

Montes-Pineda, 445 F.3d 375, 379 (4th Cir. 2006) (holding that

defendants    bear     burden     of    showing         “that     the   sentence[s       are]

unreasonable       when      measured     against           the     § 3553(a)        factors”

(internal quotation marks omitted)).

            In accordance with Anders, we have reviewed the record

in these cases and have found no meritorious issues for appeal.

We therefore affirm the criminal judgment against Fishburne and

the amended criminal judgment against Gant.                         This court requires

that counsel inform their clients, in writing, of the right to

petition    the    Supreme      Court   of       the    United      States     for   further

review.      If     either     requests      that       a   petition      be    filed,    but

counsel believes that such a petition would be frivolous, then

counsel    may    move    in    this    court      for      leave    to   withdraw       from

representation.       Counsel’s motion must state that a copy thereof

was served on his client.

            We dispense with oral argument because the facts and

legal   contentions       are    adequately            presented     in   the    materials




                                             5
before   this   court   and   argument   would   not   aid   the   decisional

process.



                                                                     AFFIRMED




                                     6